Application to renew petition for writ of habeas corpus granted, and upon such renewal the court adheres to its prior decision (27 A D 2d 687). Since petitioner’s term of imprisonment has not expired, his detention at the hospital is not subject to review by habeas corpus (People ex rel. Conover v. Herold, 24 A D 2d 773, mot. for lv. to app. den. 16 N Y 2d 488), People ex rel. Brown v. Johnston (9 N Y 2d 482) is not to the contrary, the statute involved having since been amended to afford petitioner a hearing upon the question of his sanity (L. 1962, ch. 393). Gibson, P. J., Herlihy, Reynolds, Aulisi and Staley, Jr., JJ., concur.